


110 HR 2439 IH: AID for America Act of 2007
U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2439
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mrs. Lowey (for
			 herself, Mr. Grijalva,
			 Ms. Wasserman Schultz, and
			 Mr. Etheridge) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reward
		  those Americans who provide volunteer services in times of national
		  need.
	
	
		1.Short titleThis Act may be cited as the
			 Assistance to Individuals Delivering
			 for America Act of 2007 or the AID for America Act of 2007.
		2.Employer credit
			 for wages paid to employees who perform volunteer disaster relief
			 services
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 45M the following new section:
				
					45O.Employer credit
				for wages paid to employees who perform volunteer disaster relief
				services
						(a)In
				generalFor purposes of section 38, the employee disaster relief
				volunteer services credit determined under this section for the taxable year is
				an amount equal to 50 percent of the wages paid or incurred by the taxpayer
				during the taxable year to any employee of the taxpayer while such employee is
				performing qualified disaster relief services.
						(b)Limitations
							(1)Maximum credit
				of $3,000 per month per employeeThe credit determined under this section
				with respect to services performed by an employee shall not exceed $100 per day
				of qualified disaster relief services.
							(2)Minimum period of
				creditable serviceA day of qualified disaster relief services of
				an employee may be taken into account under this section only if—
								(A)such services are
				performed for at least 8 hours of such day, and
								(B)such day is within
				a 7-day period on at least 5 days of which the requirement of subparagraph (A)
				is met.
								(3)Maximum period
				of creditable serviceThe period of qualified disaster relief
				services performed by an employee which may be taken into account under this
				section for the taxable year shall not exceed 90 days.
							(c)Employer must
				maintain wages and benefitsNo credit shall be determined under
				this section for wages paid or incurred by the taxpayer during any period
				unless the wages and benefits provided by the taxpayer for such period are the
				same as they would be were the employee not performing qualified disaster
				relief services and were performing such employee’s normal services for the
				employer.
						(d)DefinitionsFor
				purposes of this section—
							(1)Qualified
				disaster relief servicesThe term qualified disaster relief
				services means any service furnished by an employee of the taxpayer
				if—
								(A)the services are
				performed for an organization—
									(i)which is
				determined by the Federal Emergency Management Agency as a bona fide disaster
				relief organization, and
									(ii)which is
				determined by the Secretary to have adequate recordkeeping and reporting
				procedures to make determinations under this section,
									(B)the services are
				performed in the area of a Presidentially declared disaster (as defined in
				section 1003(h)(3)) or in support of recovery efforts from such a disaster and
				are so certified by such organization, and
								(C)the employee
				receives no additional compensation for performing such services and the
				employer receives no compensation for such services.
								(2)WagesThe
				term wages has the meaning given to such term by section
				51(c).
							(e)Controlled
				groupsRules similar to the rules of section 1397(b) shall apply
				for purposes of this section.
						
			(b)Denial of double
			 benefitSubsection (a) of section 280C of such Code is amended by
			 inserting 45O(a), after 45A(a),.
			(c)Credit made part
			 of general business credit
				(1)In
			 generalSubsection (b) of section 38 of such Code (relating to
			 current year business credit) is amended by striking plus at the
			 end of paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end thereof the following
			 new paragraph:
					
						(32)the employee disaster relief volunteer
				services credit determined under section
				45O(a).
						.
				(2)Deduction for
			 certain unused business creditsSubsection (c) of section 196 of
			 such Code is amended by striking and at the end of paragraph
			 (12), by striking the period at the end of paragraph (13) and inserting
			 , and, and by adding after paragraph (13) the following new
			 paragraph:
					
						(14)the employee disaster relief volunteer
				services credit determined under section
				45O(a).
						.
				(d)Clerical
			 AmendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45M the following new
			 item:
				
					
						Sec. 45O. Employer credit for wages paid
				to employees who perform volunteer disaster relief
				services.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to services
			 performed after the date of the enactment of this Act, in taxable years ending
			 after such date.
			
